                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )          Case No. CIV-19-250-SLP
                                               )
JEFFREY SCOTT TERRY,                           )
                                               )
               Defendant.                      )

                                         ORDER

         Before the Court is proposed Third-party Intervenor Great Plains National Bank’s

Motion for Leave to Intervene [Doc. No. 23]. Plaintiff does not oppose Great Plains’s

intervention request (see Resp., Doc. No. 27), and Defendant has not indicated any

objection either. See Order of May 23, 2019, Doc. No. 26 (requiring response briefs, if

any, to be filed by 12:00 PM on May 28, 2019). The Court deems Great Plains’s

intervention request confessed by Defendant under Local Civil Rule 7.1(g). The Court

further finds that Great Plains has satisfied the four intervention criteria under Federal Rule

of Civil Procedure 24(a). See W. Energy All. v. Zinke, 877 F.3d 1157, 1164 (10th Cir.

2017).

         IT IS THEREFORE ORDERED that Great Plains’s Motion for Leave to Intervene

[Doc. No. 23] is GRANTED.

         IT IS FURTHER ORDERED that Great Plains’s request for leave to file its Motion

to Modify Order [Doc. No. 23-1] is GRANTED. Great Plains shall file its Motion to
Modify Order—in the same version as was filed of record at Doc. No. 23-1 except as to

any references to the date filed—by 12:00 PM on May 29, 2019.

       IT IS FURTHER ORDERED that Plaintiff and Defendant shall file their response

briefs, if they deem any to be necessary beyond Plaintiff’s statement of its position included

in its already-filed response to the intervention motion [Doc. No. 27], to Great Plains’s to-

be-filed modification motion by 5:00 PM on May 29, 2019. If Plaintiff, Defendant, and

Great Plains are able to reach a compromise regarding the issues addressed in Great

Plains’s to-be-filed modification motion, they are instructed to alert the Court promptly of

such agreement.

       IT IS SO ORDERED this 28th day of May, 2019.




                                              2
